Citation Nr: 0605055	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  95-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for disorders characterized 
by bilateral joint pain of the knees and elbows, to include 
consideration as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1971 to November 
1972 and from November 1990 to May 1991.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the benefit sought on appeal.  
The veteran appealed his claim to the Board.  In July 1999, 
the veteran testified before the undersigned at a Travel 
Board hearing.  In a January 2000 decision, the Board denied 
the issue on appeal.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in 
an Order dated in June 2000, the Court vacated the Board's 
January 2000 decision.  After the case was returned to the 
Board, the Board remanded the issue on appeal in 
February 2001 and March 2004, for further development.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  The veteran has degenerative joint disease of the knees 
which is not attributable to service and was not present 
within one year of the veteran's separation from service.  

3.  The veteran has complaints of bilateral elbow pain, but 
the veteran does not currently have objective signs that are 
perceptible to an examining physician; bilateral elbow pain 
is not attributable to inservice disease or injury.  



CONCLUSIONS OF LAW

1.  Degenerative joint disease of the knees was not incurred 
in or aggravated by service nor may arthritis be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.317 (2005.

2.  A disorder characterized by joint pain of the elbows to 
include as due to an undiagnosed illness, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
June 2001 and May 2004 letters from the RO to the claimant.  
In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.   

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran has been examined multiple times.  
The records satisfy 38 C.F.R. § 3.326.  The Board finds that 
VA has done everything reasonably possible to assist the 
claimant.  There is sufficient competent medical evidence of 
record to decide the claim, as set forth below.  See 
38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including arthritis, if manifested to a compensable degree 
with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Service 
connection may be granted when the evidence establishes: (1) 
that he or she is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317. 

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  The Board notes that the Persian Gulf War 
provisions of 38 U.S.C.A. § 1117 were amended, effective 
March 1, 2002.  In pertinent part, the new law provides that, 
in addition to chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

The veteran contends that following his service in the SWATO 
during the Gulf War, he developed bilateral joint pain in his 
knees and elbows.  He maintains that these problems are due 
to an undiagnosed illness incurred during the Gulf War.  A 
review of the record shows that the first documentation of 
complaints of joint pain was when the veteran was seen in 
June 1994 for a Persian Gulf War examination.  At that time, 
the veteran's painful joints were considered to be the result 
of degenerative joint disease.  A July 1994 Army Reserve 
physical examination report shows that the veteran complained 
of experiencing painful and swollen joints of two years' 
duration.  However, his joints were not observed to be 
swollen at that time and no diagnoses with respect to these 
complaints were rendered.

The historical medical evidence reflects conflict over 
whether or not the veteran has diagnosed disease of the 
elbows or knees.  

The veteran underwent a VA rating examination in March 1995, 
in which he complained, in pertinent part, of bilateral joint 
pain in his knees and elbows.  X-ray results showed that he 
had mild articular irregularities in his knees bilaterally, 
and a diagnosis of minimal degenerative joint disease was 
made.  In addition, the veteran was diagnosed with 
degenerative joint disease of the elbows, although x-ray 
results did not confirm such abnormalities in his elbows.  
The veteran was also diagnosed with arthralgias of the 
elbows, of an unknown etiology.  At that time, the veteran 
was shown to have full ranges of motion in his knees and 
elbows.  Thus, the veteran was diagnosed with disability of 
the knees and arthralgias of the elbows.  

The veteran underwent a VA examination in September 1997.  At 
that time, x-rays  of the veteran's knees and elbows were 
taken, and did not reveal any abnormalities.  Thus, there 
were no diagnoses here.  

In October 1997, the veteran underwent a fee-basis rating 
examination.  He was found to have a mild limitation of 
motion in his elbows and coarse crepitation in his knees with 
loss of range of motion due to weakness and instability, 
bilaterally.  The examiner did not indicate whether x-rays 
were conducted at that time, but concluded with an impression 
of post-traumatic osteoarthritic changes involving both knees 
and elbows which could be associated with the veteran's 
activities in the Gulf War.  Thus, diagnoses were made and a 
possible association to service was indicated.  

In February 2002, the veteran was afforded another VA 
examination.  Physical examination revealed that the knees 
and elbows were objectively asymptomatic.  X-rays revealed a 
small bridging osteophyte on the lateral aspect of the left 
elbow.  The x-rays of the right elbow were normal.  X-rays of 
the knees revealed increased bone density on the tibial 
surface, particularly in the medial surface and a slight 
decrease in joint space medially.  The impression was 
osteoarthritis of the right and left knee and in the right 
and left elbow.  The examiner opined that the diagnoses could 
be due to trauma from a fall at an earlier time.  This, the 
veteran was diagnosed with knee and elbow disabilities.  On a 
second examination, the veteran reported that he had fallen 
while on a hike in 1991 and landed on his knees and elbows.  
On physical examination, the knees and elbows were 
objectively asymptomatic, although some tenderness was noted.  
This examiner felt that the current x-rays were normal for 
the knees and elbows.  The diagnosis was bilateral knee 
strain.  It was the examiner's opinion that there was no 
functional loss or limitation due to pain on this 
musculoskeletal examination.  Thus, there was a diagnosis of 
knee disability, but not elbow disability.  

In November 2002, a VA opinion was provided by an examiner.  
The examiner stated that it was this examiner's opinion that 
there appeared to be no specific diagnosis related to the 
knees or elbows which would account for the veteran's 
multiple joint pain.  The etiology of the pain was 
unaccounted for and should be listed as undiagnosed illness.  
It was this examiner's opinion that it was at least as likely 
as not that the veteran's discomfort of the elbows and knees 
was not related to military service.  Thus, although this 
examiner indicated that there were no current diagnosis, he 
did not feel that current complaints of pain were related to 
service.  

A July 2003 VA medical records indicated that the veteran 
reported having no acute or chronic pain.  

In order to resolve the conflicting nature of the 
aforementioned competent medical evidence, the Board remanded 
this case for a VA examination and medical opinion.  In 
November 2004, the veteran was afforded this examination.  
The claims file was reviewed.  At that time, the veteran 
reported that he fell into a hole and landed on his knees and 
elbows in 1991.  He was treated, but there was no fracture or 
pathology.  The veteran reported that he had knee and elbow 
pain for which he took Motrin, 800 milligrams, three times 
per day.  The veteran related that the pain was increased by 
physical activities and relieved with pain medication and 
rest.  He related that he walked one mile per day.  It was 
noted that he had been to run for a 7 minute stress test.  On 
physical examination, the veteran was objectively 
asymptomatic.  X-rays revealed minimal degenerative joint 
disease of the patellae of the knees, bilaterally.  
Otherwise, the x-rays were normal.  The x-rays of the elbows 
were normal.  The diagnosis was degenerative joint disease of 
the knees.  

The examiner provided the following medical opinion.  The 
veteran's degenerative joint disease of the knees appears to 
be age-related and not specifically related to the traumatic 
arthritis that he may have incurred in the military.  The 
veteran's diagnosis of degenerative joint disease of the 
patellae was not secondary to the military injury, but was a 
result of age related changes.  The veteran had no evidence 
of arthritis in his elbows.  The Board notes that although 
the examiner referred to traumatic arthritis that may have 
been incurred during service, the currently diagnosed knee 
disability was indicated to be not related to service, but 
was rather related to age.  

The veteran and his wife appeared before the undersigned 
Board member at the RO in July 1999.  In addition, there is 
lay evidence in correspondence of record.  In sum, the 
veteran and the lay evidence that the veteran developed knee 
and elbow pain after he had returned home from the Gulf War, 
and that he had not sustained injuries to either his knees or 
elbows while serving on active duty overseas.  He indicated 
that his joint pain probably began at some point in 1992, and 
that the diagnoses of arthritis were merely speculative.  The 
veteran stated that prior to the Gulf War, he had not 
experienced problems with respect to his joints, and had no 
problems performing physical training exercises.  The 
veteran's wife testified that upon his return home from the 
Gulf War, the veteran experienced increasing difficulty with 
loss of motor strength and with diminishing ability to 
perform routine tasks due to joint pain.

A review of the veteran's statements in written 
correspondence, at his hearing, and on examinations reflects 
inconsistency.  He has reported that he injured his knees and 
elbows in a fall during service in 1991.  He has 
alternatively asserted that the knee and elbow pain began in 
1992 after his return from the Persian Gulf.  Since the 
veteran has reported an inconsistent history, his statements 
have lessened credibility.  As such, they have lessened 
probative value.  Likewise, the statements of his wife only 
support one version of the various histories as provided by 
the veteran.  

With regard to the competent medical evidence, x-rays 
generally showed that the veteran had degenerative joint 
disease of the knees since 1995.  The 1997 x-rays showed no 
abnormalities, but the 1995 x-rays showed degenerative joint 
disease of the knees as did the subsequent x-rays after 1997.  
The veteran has been diagnosed with degenerative joint 
disease which is supported by x-rays findings, particularly 
the current x-ray findings.  As such, the veteran has 
diagnosed disability of the knees.  Accordingly, he has no 
undiagnosed illness with regard to the knees as he has been 
diagnosed with degenerative joint disease.  As such, the 
Persian Gulf War presumption of service connection does not 
apply.  

With regard to direct service connection, the veteran has 
reported that he injured his knees in a fall.  However, he 
has also denied suffering any knee injury and his credibility 
is compromised due to this inconsistency.  There is no 
service medical record documenting any fall resulting in a 
knee injury or disease.  Therefore despite the veteran's 
statements, there is no inservice evidence that he sustained 
the alleged fall.  There was no evidence of knee disease or 
injury during service.  

Further, there is no diagnosis of arthritis of the knees 
within one year of the veteran's separation from service.  

With regard to post-service diagnoses, the examiner who 
conducted the October 1997 examination opined that the post-
traumatic osteoarthritic changes involving both knees could 
be associated with the veteran's activities in the Gulf War.  
This opinion was equivocal and speculative.  Such speculation 
is not legally sufficient to establish service connection.  
See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The examiner who conducted the November 2002 examination felt 
that current knee pain was not of service origin.  Further, 
in order to resolve whether current disability was related to 
service, the veteran was afforded a VA examination in 
November 2004 which was performed by an examiner who had 
reviewed the claims file and therefore past medical opinion.  
The examiner opined that the currently diagnosed degenerative 
joint disease of the patellae was not secondary to military 
injury, but was a result of age related changes.  The Board 
finds this opinion to be more probative than the October 1997 
opinion because it was based on a comprehensive review of the 
record and is not equivocal in nature, as was the October 
1997 opinion.  In addition, it is supported by the record and 
generally by the November 2002 opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

In sum, there is no documentation of knee disease or injury 
during service and no manifestations of arthritis within one 
year of separation.  The most probative evidence of record 
establishes that currently diagnosed degenerative joint 
disease of the knees is not attributable to service.  

Accordingly, service connection is not warranted.  

With regard to the elbows, an osteophyte was noted on x-ray 
of the left elbow in February 2002.  Otherwise, the x-rays of 
the elbows have been normal.  The most recent x-rays, 
however, were normal.  Thus, despite diagnoses of arthritis 
of the elbows, there is no supporting x-ray evidence.  
Further, overall, to include the most recent examination 
report, the veteran does not have a diagnosis of an elbow 
disability.  In order for service connection to be granted 
for undiagnosed illness of the elbows, there must be 
objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  

The veteran complains of elbow pain..  His wife supports his 
statements.  The veteran is competent to report elbow pain.  
However, there must also be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  In 
October 1997, the veteran demonstrated a mild limitation of 
motion in his elbows.  However, all of the other examinations 
showed that the veteran is objectively asymptomatic.  The 
veteran demonstrated full movement without pain, no laxity, 
no loss of strength, normal reflexes, normal sensation, no 
effusion, and no abnormalities.  Thus, the veteran does not 
currently have objective signs that are perceptible to an 
examining physician.  Thus, while he has bilateral elbow 
pain, he does not meet all the criteria necessary for the 
Persian Gulf War presumption of service connection to apply.  

With regard to direct service connection, the October 1997 
medical opinion stated that post-traumatic osteoarthritic 
changes involving the elbows could be associated with the 
veteran's activities in the Gulf War.  However, the x-ray 
evidence establishes that the veteran does not have arthritis 
of the elbows.  Moreover, as noted, this opinion is 
speculative.  The more probative medical evidence shows that 
the veteran does not have a diagnosed elbow disability.  
Rather, he has complaints of elbow pain.  

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131. Both provide for 
compensation, beginning with the following words; "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of disability and that a disability 
has resulted from a disease or injury that occurred in the 
line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Stated differently, a claim fails if there 
is an absence of disability or an absence of disease or 
injury.

"Arthralgia" is defined as pain in a joint.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez.  Such a "pain 
alone" claim must fail when there is no sufficient factual 
showing that the pain derives from an inservice disease or 
injury.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In this case, the veteran only has complaints of elbow pain.  
He does not have disease or injury of the elbow which is 
attributable to service.  In the absence of such a current 
diagnosis and link to service, his claim of service 
connection for bilateral elbow disability other than on the 
basis of undiagnosed illness, also must fail.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.


ORDER

Service connection for disorders characterized by bilateral 
joint pain of the knees and elbows, to include consideration 
as due to an undiagnosed illness, is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


